DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 24 May 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 10 line 12, filed 24 May 2022, with respect to indefinite rejections of claims 18-20 have been fully considered and are persuasive.  The rejection of 24 Dec 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 19, filed 24 May 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 24 Dec 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 11 line 1 and 10, filed 24 May 2022, with respect to the rejection(s) of claim(s) 1, 5, 6, 18 and 19 under anticipation have been fully considered and are persuasive.  Therefore, the rejection of claim(s) 1 and 18 and their dependents have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Billingham (USP 7,540,327) in view of Beynon (US 20140124202).
Applicant’s arguments, see Remarks page 12 last line, filed 24 May 2022, with respect to the rejection(s) of claim(s) 11 under obviousness have been fully considered and are persuasive.  Therefore, the rejection of claim 11 and its dependent claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Billingham in view of Beynon and Chevillard et al. (US 20160349302).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Billingham (USP 7,540,327) in view of Beynon (US 20140124202).
Regarding claim 1, Billingham discloses a downhole tool (Fig 1 #10), comprising: 
an anchor (#32) coupled to a first portion (Fig 1 upper) of the downhole tool and configured to engage with a feature (#12 – tubular) of a wellbore (#14) to affix the first portion to the feature; 
a linear actuator (#18) coupled to the first portion [upper] and a second portion (lower) of the downhole tool, wherein the linear actuator is configured (Fig 1 #47) to move the second portion relative (Col 3 line 44 – “The linear actuator provides movement of the cutting head and the nozzle axially, as shown by the arrow #47 relative to the tool and the tubular”) to the first portion and the feature; 
a cutting head (#27) coupled (Fig 1) to the second portion [lower] and configured to engage with the feature [tubular] in an extended position; and 
a control system (Col 3 line 60 – “the operation of the fluid pump, cutting unit and actuators #18, 46 may be controlled via signals communicated by telemetry or through the conveyance means #28 to the positioning module #16”) configured to obtain remote commands to control the anchor, the linear actuator, the cutting head, or a combination thereof.
Billingham discloses an abrasive fluid cutting head configured (Col 3 line 56) to engage with the feature in an extended position; however does not explicitly disclose a cutting head including one or more actuators and one or more cutters.
Beynon teaches a casing cutter comprising one or more cutters (#20 and 25 explained ¶0044) and one or more actuators (¶0049 – “actuator of the subject invention preferably, as in certain embodiments thereof, is adapted to sequentially actuate the first and second sets of blades. Hydraulic or mechanical actuators may be provided for such purposes”).
Many different types of apparatus were used to cut/remove down hole casings and were known at the time of the invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include cutting head as taught by Beynon in the system of Billingham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of cutting the downhole casing.
Regarding claim 5, as modified above, the combination discloses a motor (Billingham #46 – rotary actuator and Beynon - ¶0053 – “cutting operations are begun by rotating the work string”) configured (Billingham - Col 3 line 48 – “the rotary actuator facilitates rotary motion of the cutting head #27, as indicated by the arrow #48”) to drive rotation (Billingham #48) of the cutting head (Billingham #27 and Beynon #10) to enable the one or more cutters to remove material from the feature (#12 – tubular] via a machining process (milling) to form a circumferential slot (Billingham Fig 2 #34a and Beynon ¶0053 – “allowing them [lower blades #25] to mill away whatever casing is present until they are fully extended”) within the feature, wherein the feature is a casing (Billingham #12) positioned within the wellbore (Billingham #14), a cement lining positioned within the wellbore, or both.
Regarding claim 6, Billingham of the combination discloses wherein the linear actuator [#18] is configured (Col 3 line 44 – “linear actuator provides movement of the cutting head and nozzle axially, as shown by the arrow #47 relative to the tool #10 and the tubular #12”) to translate the second portion [lower] relative to the feature [#12] to enable the one or more cutters to remove additional material from the casing, the cement lining, or both, as the cutting head translates along the feature.
Regarding claim 8, Beynon of the combination discloses wherein the one or more cutters (#20 and 25 explained ¶0044) include one or more cutting knives (#20 or #25). Beynon further discloses “depending on the overall diameter of the cutter, however, each set of blades may include more blades, for example, three blades spaced 120 degrees apart. By disposing blades symmetrically about the primary axis of the cutter is better balanced and is able to provide a smoother more reliable cut” - ¶0047.
It would have been obvious to increase the number of blades in each set of blades for the purpose of improving the efficiency of the cutting process by balancing the cutting forces and ending up with a more reliable cut.
Regarding claim 18, Billingham discloses a method, comprising: 
disposing (Fig 1) a downhole tool (#10) within a casing (#12) of a wellbore (#14); 
fastening (Fig 1 explained Col 4 line 4 – “the anchor is actuated to extend its arms #50 to engage the tubular and stabilize the tool #10”) the downhole tool [#10] to an interior surface of the casing [#12] through an anchor (#32); 
rotating (#48) a cutting head (#27) relative to the casing; 
Billingham discloses an abrasive fluid cutting head to cut tubular; therefore does not explicitly disclose 
a cutting head having one or more cutters; 
using one or more actuators to extend the one or more cutters into an extended position; and 
forcing the one or more cutters into the casing to circumferentially machine the interior surface of the casing using the one or more cutters.
Beynon teaches a casing cutter tool that comprises 
a cutting head (#10) having one or more cutters (#20 and 25); 
using one or more actuators (¶0049 – “the actuator of the subject invention preferably, as in certain embodiments thereof, is adapted to sequentially actuate the first and second set of blades. Hydraulic or mechanical actuators may be provided for such purposes”) to extend the one or more cutters into an extended position; and 
forcing (¶0053 – “Fluid is continually pumped through the cutter #10 to maintain hydraulic pressure on actuator #30. As will be appreciated from Fig 2A, which shows lower blades #25 nearing full extension, the lower piston #35 will continue to actuate and transmit force to lower blades 25, allowing them to mill away whatever casing is present until they are fully extended”) the one or more cutters into the casing to circumferentially machine the interior surface of the casing using the one or more cutters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include cutting head as taught by Beynon in the system of Billingham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of cutting the downhole casing.
Regarding claim 19, as modified above, the combination discloses comprising: 
penetrating (Beynon ¶0062 – “the novel cutters, however allow casings proximate to the tool to be cut with a first set of blades, preferably shorter blades, while casings more removed from the tool are cut with a fresh, preferably longer second set of blades”) through the casing (interpreted as the innermost casing of a set of nested casings) with the one or more cutters to form a circumferential slot (¶0053 – portion of casing milled of extending blade) within the casing; and 
translating (Billingham Fig 1 #47) the cutting head [Billingham #27 or Beynon #10] along the casing via a linear actuator to enable the one or more cutters to extend the circumferential slot (Billingham Fig 3A #38 or Beynon ¶0053) into an elongated cutout that extends along the casing.
Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Billingham and Beynon as applied to claim 1 above, and further in view of  Lynde et al. (USP 8,210,251).
Regarding claim(s) 9 and 10, the combination of Billingham and Beynon disclose the downhole tool of claim 1, however does not explicitly disclose: 
comprising an additional cutting head coupled to the second portion and configured to engage with the feature to remove additional material from the feature.
wherein a first motor of the downhole tool is configured to rotate the cutting head in a first direction relative to the feature, and a second motor of the downhole tool is configured to rotate the second cutting head in a second direction relative to the feature that is opposite to the first direction.
Lynde teaches 
comprising an additional cutting head (#212) coupled to the second portion [lower] and configured (Fig 6) to engage with the feature [#12] to remove additional material (via carbide ball #220) from the feature [#12].
wherein a first motor (rotation method of the combination) of the downhole tool is configured to rotate the cutting head in a first direction relative to the feature, and a second motor (Lynde #208) of the downhole tool is configured to rotate the second cutting head in a second direction relative to the feature that is opposite (Col 5 line 17) to the first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include counter rotating heads as taught by Lynde in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of cutters/scrapers created a minimal torque force on the tool during the operation of cutting the tubular for the purpose of minimizing torque force on the cutting tool.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Billingham and Beynon as applied to claim 1 above, and further in view of Foster et al. (US20170051609).
Regarding claim 2, the combination of Billingham and Beynon disclose the downhole tool of claim 1, and further disclose “the positioning module including control electronics” however does not explicitly disclose:
comprising a plurality of sensors configured to provide the control system with feedback indicative of operational parameters of the downhole tool in real-time.
Foster teaches
 “implementations of a control system for controlling one or more downhole tools coupled to a downhole cable” ¶0007.
“the control system may provide for closed loop control and feedback for a downhole tool deployed on a wire. As yet another example, the control system may provide for real-time control of a downhole tool deployed on a wire” - ¶0008.
“in step #410, data that is associated with the actuation of operation of the downhole tool is gathered with one or more sensors” - ¶0042.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the real-time feedback as taught by Foster in the device of Billingham and Beynon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing information with one or more downhole parameters that may change based on actuation or operation of the downhole tool and/or provide feedback that may initiate further operations of the downhole tool.
Regarding claim 3, Foster of the combination discloses wherein the control system is configured to adjust operation of the anchor, the linear actuator, the cutting head, or a combination thereof, based on the feedback provided via the plurality of sensors.
Foster discloses “Operational commands, instructions, or data from the control system #135 may be generated or adjusted based, at least in part, on the real-time feedback. These commands, or instructions may include functioning of the downhole tool string, including positioning, speeds, forces, power optimization, depth correlation, pressure sensing, temperature fluid sampling, flow measurements and otherwise.” ¶0022.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Billingham with a real-time control system for the downhole operation of the cutter to include where to anchor (positioning), including determining when cutter pierces the casing (forces) or that cutter actually is operational (power optimization) taught be Foster because having knowledge of status of the downhole operations have been used to improve a similar device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the known techniques is obvious.
Regarding claim 4, Foster of the combination discloses (¶0022 —- “data from the control system #135 may be generated or adjusted based, at least in part, on the real-time feedback. These commands or instructions may include functions of the downhole 
tool string (#120), including positioning, speeds, forces, power optimization, depth correlation, pressure sensing, temperature fluid sampling, flow measurements and otherwise”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to:
configure Foster’s positioning sensor(s) to position the combination’s cutters downhole, including the linear actuator extension
configure Foster’s speed sensor or pressure sensing sensors to determine the status of the fluid pump and therefore the operational status of the Beynon cutters position (¶0055)
because having knowledge of status of the downhole operations have been used to improve a similar device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the known techniques is obvious.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Billingham and Beynon as applied to claim 1 above, and further in view of Mason et al. (USP 6,868,901).
Regarding claim 7, the combination of Billingham and Beynon discloses the downhole tool of claim 1; however does not explicitly disclose wherein the linear actuator includes a piston that couples the first portion of the downhole tool to the second portion of the downhole tool, wherein the piston includes a passageway that enables communication lines to extend through the piston between the first portion and the second portion.
Mason teaches ‘a tubular cutting tool’, reciting “an interface electronic cartridge and a deployment cable, for lowering or pushing the tool into a tubular, are attached to the end of the upper housing section distant to the lower housing section” - Col 2 line 44 and “hollow central shaft #38 extends from the lower portion #28 of the upper housing section #6 of the tubular cutting tool into the lower housing section #8 or the tubular cutting tool #2. A stationary protective cylinder #42, accommodating electrical wiring, runs through the hollow central shaft #38 from the upper housing section #6 to a connector #44 in the lower housing section #8" - Col 4 line 20.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a communication line between the first and second portion of the downhole tool as taught by Mason in the device of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of operational communication on both sides of the linear actuation as Billingham of the combination discloses (Col 3 line 44-65).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Billingham in view of Beynon and Chevillard et al. (US 20160349302).
Regarding claim 11, Billingham discloses a wireline system, comprising: 
a cable (#28) into a wellbore (Fig 1 #14) and a feature (#12 tubular) of the wellbore; 
a downhole tool (#10) coupled to the cable [#28], the downhole tool comprising: 
a linear actuator (#18) coupled to a first portion (upper) and a second portion (lower) of the downhole tool [#10], wherein the linear actuator [#18] is configured (Col 3 line 44 – “linear actuator provides movement of the cutting head and the nozzle axially, as shown by arrow #47 relative to the tool and the tubular #12”) to move the first portion and the second portion relative to one another; and 
a cutting head (#27) coupled (Fig 1) to the second portion [lower portion]; and 
a data processing system (Col 3 line 60 – “the operation of the fluid pump, cutting unit and actuators #18, 46 may be controlled via signals communicated by telemetry or through the conveyance means #28 to the positioning module #16”) configured to provide instructions to control the linear actuator, the cutting head, or both.
Billingham does not explicitly disclose:
a drum configured to spool or unspool a cable into a wellbore.
a cutting head including one or more actuators, and one or more cutters configured to engage with the feature of the wellbore in an extended position.
Chevillard teaches: 
a drum configured to spool or unspool a cable into a wellbore
Specifically teaching “a spooling sleeve may be fitted around the drum #37B, as will be described in references to Figs 9-13. The winch #37A is capable of winding or unwinding a given length of cable #32 for controlling the displacement of the downhole assembly #30 in the well #12 when moving up or down respectively. An upper end #41A of the cable may be attached onto the drum #37B” - ¶0041. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Chevillard, to combine the method of deploying the cable of Chevillard to the free ended cable of Billingham for the purpose of controlling the deployment of the downhole tool (Billingham #10) into the wellbore (Billingham #14), as is a well-known conveyance method available at the time.
Beynon teaches:
a cutting head including one or more actuators (¶0049) and one or more cutters (#20 and 25) configured (“novel casing cutters are better able to cut through a plurality of nested casings” - ¶0062) to engage with the feature of the wellbore in an extended position.
Specifically teaching a casing cutter (#10) comprising one or more cutters (#20 and 25 explained ¶0044) and one or more actuators (¶0049 – “actuator of the subject invention preferably, as in certain embodiments thereof, is adapted to sequentially actuate the first and second sets of blades. Hydraulic or mechanical actuators may be provided for such purposes”).
Many different types of apparatus were used to cut/remove down hole casings and were known at the time of the invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include cutting head as taught by Beynon in the system of Billingham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of cutting the downhole casing.
Regarding claim 12, Billingham of the combination discloses wherein the data processing system [is configured to cooperatively control the linear actuator and the cutting head to enable the cutting head to form an elongated circumferential cutout (Fig 3A #38) with the feature of the wellbore.
Regarding claim 13, Billingham of the combination discloses wherein the feature [#12 - tubular] includes a casing (#12) disposed (Col 2 line 2 – “tubular that is disposed in a wellbore”) within the wellbore.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over
Billingham, Beynon and Chevillard as applied to claim 11 above, and further in view of Samford (USP 5,810,100).
Regarding claim 14, the combination of Billingham, Beynon and Chevillard discloses the downhole tool of claim 11; however does not explicitly disclose comprising at least one centralizer coupled to the second portion of the downhole tool and configured to engage with the feature of the wellbore.
Samford teaches “in use, with one of more of the non-rotating stabilizer/[centralizer] assemblies positioned within a drill string, drilling operations continue with the stabilizer maintaining the drill string in centralized relation within the borehole” (Col 4 line 58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the stabilizer/centralizer as taught by Samford in the device of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of ensuring the wobbling or lateral hunting of the drill string is held to a minimum.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Billingham, Beynon and Chevillard as applied to claim 11 above, and further in view of Foster.
Regarding claim 15, Billingham and Chevillard disclose the downhole tool of
claim 11; however does not explicitly disclose wherein the downhole tool comprises one
or more sensors configured to provide the data processing system with real-time
feedback indicative of operational parameters of the downhole tool, and wherein the
data processing system is configured to provide the instructions to control the linear
actuator, the cutting head, or both, based on the real-time feedback.

Foster teaches
“implementations of a control system for controlling one or more downhole tools coupled to a downhole cable” ¶0007.
“the control system may provide for closed loop control and feedback for a downhole tool deployed on a wire. As yet another example, the control system may provide for real-time control of a downhole tool deployed on a wire” - ¶0008.
“operational commands, instructions or data from the control system may be generated or adjusted based, at least in part, on the real-time feedback. These commands or instructions may include functions of the downhole tool string, including positioning [of the cutters], speeds, forces, power optimization, depth correlation, pressure sensing, temperature fluid sampling, flow measurements and otherwise” - ¶0022.
“In step #410, data that is associated with the actuation of operation of the downhole tool is gathered with one or more sensors” - ¶0042.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the real-time feedback as taught by Foster in the device of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the  combination would result in the predictable result of providing information with one or more downhole parameters that may change based on actuation or operation of the downhole tool and/or provide feedback that may initiate further operations of the downhole tool.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Billingham, Beynon and Chevillard as applied to claim 11 above, and further in view of Telfer (WO 0235055).
Regarding claim 16, as modified above, Beynon of the combination discloses wherein the cutting head is configured (¶0053 and ¶0058 - milling) to perform a machining operation to remove material from the feature [tubular]; however does not disclose wherein the downhole tool comprises a material collection bin configured to capture the material removed from the feature.
Telfer teaches a junk basket (#11) for collecting debris as it is dislodged from the casing or liner.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a junk basket as taught by Telfer in the tool of the combination, since the claimed invention is merely a combination of old elements as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the debris created by the combination during the machining operation would be collected and prevented from possibly damaging or preventing normal operations of the downhole equipment.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Billingham, Beynon and Chevillard as applied to claim 11 above, and further in view of Ramshaw et al. (US 20090316528).
Regarding claim 17, the combination discloses the wireline system of claim 11; however does not explicitly disclose wherein the data processing system is configured 
to detect a fault condition of the downhole tool based on feedback from one or more sensor of the downhole tool and,
in response to detecting the fault condition, instruct the one or more cutters of the cutting head to transition to a retracted position.
Ramshaw teaches “downhole sensors may be used to, for example, monitor the status of sampling tools and/or monitor the status of sampling toils and /measure physical properties of an underground geological formation fluid. Examples measurements include, but are not limited to, flow line fluid resistivity, flow line fluid pressure, flow line fluid temperature, pumped volume, flow line fluid density, flow line fluid viscosity and/or flow line fluid viscosity and/or flow line fluid optical spectroscopy al a plurality of wavelengths” ¶0002; “determining whether a fault condition exists” - ¶0007;
and “selecting a telemetry frame type based on whether the fault condition exists, wherein the telemetry frame is constructed in accordance with the selected telemetry frame type’ - ¶0007. Further teaching "moreover, fault, exception and/or error conditions may be used by the data module #230 and/or the surface computer #160 to trigger the transmission of one or more special-purpose telemetry data frames. Such special- purpose telemetry data frame can be used to provide information regarding the fault, exception and/or error to the computer to help the operator #514 handle and/or recovery from the fault, exception and/or error and/or for used in subsequent analyses and/or recovery investigations’ - ¶0066.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the fault detection as taught by Ramshaw in the system of combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of monitoring of downhole fluid pump pressures and provide an indication of pump failure and allow the operator to determine the status of the cutter arms and/or failures.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Billingham and Beynon as applied to claim 19 above, and further in view of Bennett et al. (US 20150275605).
Regarding claim 20, the combination discloses the method of claim 19; however does not explicitly discloses comprising: 
forcing the one or more cutters into a cement lining positioned about the casing to machine the cement lining using the one or more cutters; 
penetrating through the cement lining with the one or more cutters to form an additional circumferential slot within the cement lining; and 
translating the cutting head along the cement lining via the linear actuator to enable the one or more cutters to extend the additional circumferential slot into an additional elongated cutout that extends along the cement lining.
Bennet teaches:
forcing the one or more cutters (#626 blades or #668 reamer) into a cement lining (“annular cement region” ¶0075) positioned about the casing to machine (“rotation of the downhole tool #600 may cause the cutter blocks #678 to cut into and remove a portion of the geological formation, as well as potentially a remaining portion of the casing #664 or cement within the section milled portion #676 of the wellbore #662” - ¶0077) the cement lining using the one or more cutters;
penetrating (“by both sectional milling and reaming within the wellbore, a diameter of the wellbore may be expanded to provide a rock-to-rock, open hole section into which cement may be located for forming a cement plug that creates a seal with the surrounding geological formation” - ¶0080) through the cement lining (Fig 6-5) with the one or more cutters to form an additional circumferential slot within the cement lining; and
translating (“while continuing to rotate the downhole tool #600, the downhole tool may again be moved downward within the wellbore to ream an axial length of the section milled portion #676 of the wellbore” - ¶0078) the cutting head along the cement lining (Fig 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method steps as taught by Bennett in the method of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of deeply cutting an axial slot through the tubular and annular cement region for the purpose of creating a permanent seal that grips the formation and not the annular cement lining surrounding the tubular, creating a rock-to-rock seal of the wellbore.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        24 August 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672